Fish, J.
It affirmatively appearing that the evidence demanded a finding in the plaintiff’s favor; that, under the pleadings and evidence, the amount of his recovery should be $2,671.04, with interest thereon from Oct. 29, 1897; and that, irrespective of the errors alleged, he is entitled to such a recovery, the judgment below should not be set aside but allowed to stand, after having been amended so as to conform to what is herein laid down. Direction is given accordingly.

Judgment affirmed, with direction.


All the Justices concurring.